DONAHUE, J.
Epitomized Opinion
Appeal from the district court for the western division of the southern district of Ohio. Marshall, while serving in marine corps in France, applied for war risk insurance, but finding that he could not name his aunt as beneficiary under the law, upon the advice of his superior officers, he left the beneficiary clause blank. Before his death he made a will leaving everything, including this insurance, to his aunt, who had brought him up. After his death the act was amended, allowing the aunt to be beneficiary. The trial court found in favor of the aunt as against the other claimants, who would have inherited by the laws of descent. In affirming the judgment, the Circuit Court of Appeals held:
1. By leaving' the beneficiary clause blank, but by naming a beneficiary in his will, there was an effective designation under the act as amended declaring such a beneficiary eligible.